          Case 1:18-cv-07742-PAE Document 48 Filed 10/12/18 Page 1 of 2




                                                                                      Kristin A. Linsley
                                                                                      Direct: +1 415.393.8395
                                                                                      Fax: +1 415.374.8471
                                                                                      KLinsley@gibsondunn.com




October 12, 2018


VIA ECF

The Honorable Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2201
New York, NY 10007

Re:       Airbnb, Inc. v. The City of New York, 18-CV-07712 (PAE);
          HomeAway.com, Inc. v. City of New York, 18-CV-07742 (PAE)

Your Honor:

        On behalf of Plaintiff HomeAway.com, Inc. (“HomeAway”), we write in response to
the Court’s request, during the October 5, 2018 status conference, for information from each
party concerning subpoenas issued by the Mayor’s Office of Special Enforcement (“OSE”)
relating to the issues raised by this litigation.

        HomeAway has received a total of five subpoenas from OSE from 2017 to present.
These subpoenas requested information about specific buildings, specific listings, and/or
specific individuals or entities, as described below:

         May 4, 2018 Subpoena: Sought information concerning any accounts for listings in
          one building (identified by address) and eight specific HomeAway accounts
          identified by listing numbers.

         May 31, 2018 Subpoena: Sought information concerning any units or accounts listed
          in seven buildings (identified by address).

         June 18, 2018 Subpoena: Sought information concerning any units or accounts listed
          in one building (identified by address).

         June 26, 2018 Subpoena: Sought information concerning any units or accounts listed
          in ten buildings (identified by address).

         October 2, 2018 Subpoena: Seeks information concerning any units or accounts
          listed in three buildings (identified by address) and for three individuals and one
          entity (identified by name).
        Case 1:18-cv-07742-PAE Document 48 Filed 10/12/18 Page 2 of 2




October 12, 2018
Page 2



        HomeAway has already produced information and documents in response to four of
these five subpoenas, and the OSE has not followed up with HomeAway or requested
additional information. HomeAway’s response to the most recent subpoena, dated October
2, is due on October 30, and HomeAway is in the process of collecting information
responsive to it. Finally, we note that certain of the above-listed subpoenas include
provisions prohibiting disclosure of the existence or contents of the subpoena. HomeAway’s
understanding is that the limited disclosures made to the Court herein do not trigger these
nondisclosure provisions. The City’s counsel has confirmed that this is the City’s
understanding as well.

       The New York County District Attorney’s Office also served a subpoena on July 3,
2018, seeking information concerning two specific HomeAway accounts identified by listing
number and any listings created by two specific email addresses. This subpoena got
misdirected, and thus HomeAway asked the District Attorney in August if it still required the
requested information. The District Attorney has not responded.

       We hope that the above information, together with that provided by Airbnb and the
City, will be sufficient for the Court’s purposes. If it is not, HomeAway is happy to provide
any additional information the Court may request.



Respectfully,

/s/ Kristin A. Linsley

Kristin A. Linsley


cc:     All counsel of record (via ECF)

        Roberta A. Kaplan
        Sharon L. Nelles
               Attorneys for Plaintiff Airbnb, Inc. (via Email)
